 
 
TEMPORARY FORBEARANCE AGREEMENT
 
 
This Temporary Forbearance Agreement (this “Agreement”) is entered into and
effective as of May 7, 2008 by and among RED MILE ENTERTAINMENT, INC., a
Delaware corporation and its subsidiaries (collectively, the “Borrower”) and
TIGER PAW CAPITAL CORP., an Alberta Company (“Lender”).
 
RECITALS
 
 
A.  
Borrower and Lender are parties to that certain Revolving Line of Credit
Agreement dated February 11, 2008 (the “Credit Agreement”) pursuant to which
Borrower issued to Lender a promissory note dated February 11, 2008 in the
principal sum of $1,000,000.00 (the “Promissory Note”);

 
 
B.  
Under the Credit Agreement, Borrower is obligated to pay Lender on demand, but
in no event later than 90 days after the date an advance is made under the
Credit Agreement;

 
 
C.  
Borrower has requested and Lender has agreed, for a period commencing May 7,
2008 and ending November 7, 2008 (the “Forbearance Period”) and subject to the
terms and conditions of this Agreement, (a) to waive any default or Event of
Default under the Credit Agreement or the Promissory Note existing solely as a
result of the failure by Borrower to pay Lender amounts due, or which become due
during the Forbearance Period, on account of advances already drawn by Borrower
under the Credit Agreement (the “Forbearance Payments”), (b) to not make demand
for repayment under the Credit Agreement or the Promissory Note, and (c) to
refrain from exercising its rights and remedies against Borrower in connection
with any failure by Borrower to pay Lender the Forbearance Payments.

 
 
AGREEMENT
 
 
NOW, THEREFORE, in consideration of the foregoing premises, the mutual
agreements set forth below, and other good and valuable consideration the
parties agree as follows:
 
1.  
Waiver of Default

 
Lender hereby waives any default or Event of Default under the Credit Agreement
or the Promissory Note existing solely as a result of Borrower’s failure to pay
Lender the Forbearance Payments during the Forbearance Period. Borrower
acknowledges that interest shall continue to accrue as provided in the Credit
Agreement and Promissory Note.
 
2.  
Standstill

 
Lender hereby agrees that during the Forbearance Period Lender will not (a) make
demand for repayment under the Credit Agreement or the Promissory Note or (b)
exercise any remedy under the Credit Agreement or the Promissory Note, at law or
in equity, which it hereafter may have in respect of any default or Event of
Default resulting solely from the failure of Borrower to pay to Lender the
Forbearance Payments.
 
 
 
1

--------------------------------------------------------------------------------

 
 
3.  
Termination

 
This Agreement shall terminate upon the earlier of (a) the occurrence of an
Event of Default under the Credit Agreement other than in connection with the
Forbearance Payments and (b) the end of the Forbearance Period.  Upon
termination of this Agreement, the Forbearance Payments will be due and payable
according to the terms of the Credit Agreement and Promissory Note, except that
no Event of Default shall have occurred by reason of Borrower’s failure to pay
the Forbearance Payments during the Forbearance Period.
 
4.  
No Other Waiver

 
Except to the extent expressly set forth in this Agreement, nothing contained
herein shall be deemed to (a) be a consent to, or waiver of, any default or
Event of Default under the Credit Agreement or Promissory Note; or (b) prejudice
any right or remedy which Lender may now have or may in the future have under
the Credit Agreement or the Promissory Note or otherwise.  Except as expressly
provided herein, the Credit Agreement and Promissory Note shall continue
unchanged and in full force and effect, and all rights, powers and remedies of
Lender thereunder and under applicable law are hereby expressly reserved.
 
5.  
Miscellaneous

 
(a)  
Section headings used in this Agreement are for  convenience of reference only
and shall not affect the construction of this Agreement.

 
(b)  
This Agreement may be executed in any number of counterparts and by the
different parties on separate counterparts and each such counterpart shall be
deemed to be an original, but all such counterparts shall together constitute
but one and the same agreement.

 
(c)  
This Agreement shall be a contract made under and governed by the laws of the
State of California.

 
(d)  
This Agreement shall be binding on, and inure to the benefit of, Borrower,
Lender and their respective successors and assigns

 
(e)  
All amendments or modifications of this Agreement and all consents, waivers and
notices delivered hereunder or in connection herewith shall be in writing.

 
 
 
[Remainder of page intentionally left blank]
 


 
 
 
2

--------------------------------------------------------------------------------

 


 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
 
BORROWER:                                                                                     LENDER:
 
 
RED MILE ENTERTAINMENT, INC.                                              TIGER
PAW CAPITAL CORP.
 
 
By:           _______________________________                       By:       
______________________________
 
Name:     
_______________________________                       Name:   _____________________________
 
Title:        _______________________________                       Title:     _____________________________
 
 




 
10556339.1
 
 
3
 